DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on February 14, 2022.
Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 have been amended.
Claims 6, 13 and 20 have been cancelled.
Claims 21-23 have been added.
Claims 1-5, 7-12, 14-19 and 21-23 have been examined and are pending.

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
In view of Applicants' replacement drawing sheets, the objection to the drawings is withdrawn.

Response to Arguments
Applicants have argued the cited art fails to disclose certain features recited by the amended claims (Remarks, pages 9-11). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 21 recites the limitation "wherein automatically modifying the licensing model to enable the software product to operate in accordance with the second licensing functionality does not require communication outside the customer site." There is insufficient antecedent basis for the customer site recited in the claim. In the interests of compact prosecution and for the purposes of examination, this limitation will be interpreted as "wherein automatically modifying the licensing model to enable the software product to operate in accordance with the second licensing functionality does not require communication outside a [[the]] customer site."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090119779 A1 - hereinafter "Dean", in view of US 20080228513 A1 - hereinafter "McMillan".

With respect to claim 1, Dean teaches,
A method, comprising: in a software product installed in a given computing environment, wherein the software product when installed is configured to operate in accordance with a licensing model having a first licensing functionality; - "FIG. 1 is an exemplary diagram of a network 100 (computing environment) in which systems and methods described herein may be implemented. As illustrated, network 100 may include user devices 110 and/or a license server 120 interconnected by networks 130 and 140." [0021]; Fig. 1. "License activation logic 420 may include any hardware and/or software based logic (e.g., processing logic 220) that enables license server 120 to activate licenses for software installed on customer devices (e.g., user devices 110 associated with end users 160)." [0042]; Fig. 4. "Activation type selection section 1510 may enable the end user to select an activation type (licensing model) for the software installed on the end user's device. For example, activation type selection section 1510 may provide a "Stand-Alone Named User" activation type (e.g., where the software may be installed and activated on one or more devices for used by one person), and a "Designated Computer" activation type (first licensing functionality) (e.g., where the software may be installed on one device for non-simultaneous use by multiple people)." [0094]; Fig. 15
receiving an instruction to modify the licensing model to enable the software product to operate in accordance with a second licensing functionality; and - "Activation type selection section 1510 may enable the end user to select an activation type (licensing model) for the software installed on the end user's device." [0094]. "If an administrator logs into license server 120 (e.g., via user device 110), a user interface 1900, as shown in FIG. 19, may be displayed to the administrator." [0109]; Fig. 19. "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; "Re-designation may include changing an existing setting associated with a license, and may include various types....A fourth type of re-designation, an activation re-designation, may include switching from a designated device second licensing functionality) and vice versa. In other implementations, basically any setting on a license has the ability to be re-designated following the application of some rules." [0053]; Fig. 15
automatically modifying the licensing model to enable the software product to operate in accordance with the second licensing functionality; - "Activation type selection section 1510 may enable the end user to select an activation type (licensing model) for the software installed on the end user's device." [0094]. "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; "Re-designation may include changing an existing setting associated with a license, and may include various types....A fourth type of re-designation, an activation re-designation, may include switching from a designated device license to a stand-alone named user license (second licensing functionality) and vice versa." [0053]; Fig. 15
wherein the given computing environment comprises a license sourcing component comprising a plurality of discrete memory blocks, - "As illustrated, network 100 (computing environment) may include user devices 110 and/or a license server 120 interconnected by networks 130 and 140." [0021]; Fig. 1. "FIG. 4 depicts exemplary components of license server 120. As illustrated, license server 120 may include a user interface 400, software installation logic 410, license activation logic 420 (license sourcing component), and license management logic 430." [0039]; Fig. 4. "FIG. 2 is an exemplary diagram of a device 200 that may correspond to user device 110 and/or license server 120. As illustrated, device 200 may include a bus 210, processing logic 220, a main memory 230..." [0030]; Fig. 2. "The software instructions contained in main memory 230 may cause processing logic 220 to perform processes described herein." each memory block of the plurality of discrete memory blocks specifying one of a plurality of different licensing transaction functions associated with one of a plurality of different licensing functionalities including the first licensing functionality and at least the second licensing functionality; - "The software instructions contained in main memory 230 may cause processing logic 220 to perform processes described herein." [0033]. "For example, in one implementation, license management logic 430 may employ re-designation rules, deactivation rules, and validation rules. Re-designation may include changing an existing setting associated with a license, and may include various types (licensing transaction functions)...A fourth type of re-designation, an activation re-designation, may include switching from a designated device license (first licensing functionality) to a stand-alone named user license (second licensing functionality) and vice versa." [0053]; Fig. 15
wherein automatically modifying the licensing model to enable the software product to operate in accordance with the second licensing functionality comprises: - "Activation type selection section 1510 may enable the end user to select an activation type (licensing model) for the software installed on the end user's device." [0094]. "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; "Re-designation may include changing an existing setting associated with a license, and may include various types....A fourth type of re-designation, an activation re-designation, may include switching from a designated device license to a stand-alone named user license (second licensing functionality) and vice versa. In other implementations, basically any setting on a license has the ability to be re-designated following the application of some rules." [0053]
wherein the receiving and modifying steps are executed by a processing device operatively coupled to a memory. - Administrator user device 110 (Fig. 3).
Dean does not teach the following limitations which, in analogous art for software licensing, are taught by McMillan.
For example, McMillan teaches:
monitoring for one or more licensing transactions called by the software product executing in the given computing environment; - "System 100 includes a developer mortal module 102, license activation module 104, customer portal module 106, user database 112 and license database 114." [0021]; Fig. 1. "License activation module 104 includes a license management module 202, a license enforcement module 204, a license procurement module 210, an application installation module 206, and a no license handler module 208." [0023]; Fig. 2. "NLH module 208 provides point-of-use activation and procurement capabilities to a user through a friendly interface when LE module 204 determines (monitoring) that there is a non-existent or invalid license for the application or feature the user 110 is trying to access (licensing transaction)." [0062]
determining an application context for the software product, the application context specifying the second licensing functionality; - "NLH module 208 also provides a way to alter the response of an Internet application if LE module 204 determines there is a deficient or non-existent license for an Internet application the user is trying to access. A user 110 does not have to navigate to a separate user interface or otherwise manually perform a license activation. Instead, the user 110 is taken directly to an interface (application context) that shows him the available packages (second licensing functionality) for that specific application, and with only a 
dynamically selecting, for a given one of the one or more licensing transactions called by the software product executing in the given computing environment based at least in part on the determined application context, a given one of the plurality of different licensing transaction functions - "No License Handler (NLH) module 208 enables users to perform point-of-use license activations both manually and automatically." [0024]. "NLH module 208 provides point-of-use activation and procurement capabilities to a user through a friendly interface when LE module 204 determines that there is a non-existent or invalid license for the application or feature the user 110 is trying to access (licensing transaction). NLH module 208 also provides a way to alter the response of an Internet application if LE module 204 determines there is a deficient or non-existent license for an Internet application the user is trying to access. A user 110 does not have to navigate to a separate user interface or otherwise manually perform a license activation. Instead, the user 110 is taken directly to an interface (application context) that shows him the available packages for that specific application, and with only a few clicks, the user can have a valid activation key or information on how to activate the license. This allows developers 108 to segment applications into multiple feature levels, and up-sell those features at point of use, since the user can so easily upgrade, downgrade, or change licenses (licensing transaction functions) for an application." [0062]; from a given one of the plurality of discrete memory blocks associated with the second licensing functionality; and - "The present invention also relates to an apparatus for performing the operations herein. This apparatus...may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in...random access memories (RAMs)..." [0080]. "Instead, the user 110 is taken directly to an interface that shows him the available packages (second licensing functionality) for that specific application, and with only a few clicks, the user can have a valid activation key or information on how to activate the license." [0062]
executing the given one of the one or more licensing transactions called by the software product utilizing the given licensing transaction function and - By upgrading the license (license transaction function) for the application, the user would can utilize the previously unlicensed application feature (executing licensing transaction); specified by the given one of the plurality of discrete memory blocks; "The present invention also relates to an apparatus for performing the operations herein. This apparatus...may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in...random access memories (RAMs)..." [0080].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dean with McMillan's teachings because doing so would provide Dean's system with the ability to facilitate the management of application licenses, as suggested by McMillan (Abstract).

With respect to claim 8, Dean teaches,
An apparatus comprising: a processing device operatively coupled to a memory and configured to: - Fig. 2
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Dean teaches,
An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform steps of: - Fig. 2
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 4, 11 and 18, Dean teaches,
wherein a programmed behavior associated with the first licensing functionality is stored in a first one of the plurality of discrete memory blocks; and a programmed behavior associated with the second licensing functionality stored as the given one of the plurality of discrete memory blocks. - "The software instructions contained in main memory 230 may cause processing logic 220 to perform processes described herein." [0033]. "For example, in one implementation, license management logic 430 may employ re-designation rules, deactivation rules, and validation rules. Re-designation may include changing an existing setting associated with a license, and may include various types...A fourth type of re-designation, an activation re-designation, may include switching from a designated device license (first licensing functionality) to a stand-alone named user license (second licensing functionality) and vice versa." [0053]; Fig. 15
McMillan teaches the given one of the one or more licensing transactions; - "NLH module 208 provides point-of-use activation and procurement capabilities to a user through a friendly interface when LE module 204 determines that there is a non-existent or invalid license for the application or feature the user 110 is trying to access (licensing transaction).

With respect to claims 5, 12 and 19, McMillan teaches,
wherein the modifying step further comprises loading the programmed behavior from the given one of the plurality of discrete memory blocks associated with the second licensing functionality in response to a call for the given one of the one or more licensing transactions. - "NLH module 208 provides point-of-use activation and procurement capabilities to a user through a friendly interface when LE module 204 determines that there is a non-existent or invalid license for the application or feature the user 110 is trying to access (licensing transaction). NLH module 208 also provides a way to alter the response of an Internet application if LE module 204 determines there is a deficient or non-existent license for an Internet application the user is trying to access. A user 110 does not have to navigate to a separate user interface or otherwise manually perform a license activation. Instead, the user 110 is taken directly to an interface that shows him the available packages (second licensing functionality) for that specific application, and with only a few clicks, the user can have a valid activation key or information on how to activate the license." [0062] "The present invention also relates to an apparatus for performing the operations herein. This apparatus...may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in...random access memories (RAMs)..." [0080].

With respect to claims 7 and 14, Dean teaches,
wherein the given computing environment is a customer site. - "License activation logic 420 may include any hardware and/or software based logic (e.g., processing logic 220) that to activate licenses for software installed on customer devices (e.g., user devices 110 associated with end users 160)." [0042]; Fig. 4.

With respect to claim 21, Dean teaches,
wherein automatically modifying the licensing model to enable the software product to operate in accordance with the second licensing functionality does not require communication outside a [[the]] customer site. - "FIG. 1 is an exemplary diagram of a network 100 in which systems and methods described herein may be implemented. As illustrated, network 100 may include user devices 110 and/or a license server 120 interconnected by networks 130 and 140. User devices 110 and/or license server 120 may connect to networks 130 and 140 via wired and/or wireless connections. Three user devices, a single license server, and two networks have been illustrated in FIG. 1 for simplicity. In practice, there may be more or less user devices, license servers, and/or networks. Also, in some instances, one or more of user devices 110 and/or license server 120 may perform one or more functions described as being performed by another one or more of user devices 110 and/or license server 120." [0021]

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean and McMillan, and in view of US 20200074046 A1 - hereinafter "Raley".

With respect to claims 2, 9 and 16, Dean does not explicitly teach,
wherein the first licensing functionality and the second licensing functionality relate to two licensing technologies.
However, in analogous art for licensing, Raley teaches:
converting licenses to standard format, converting licenses between proprietary formats, archiving licenses to paper or other digital form, and the like." [0042]; Fig. 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dean and McMillan with Raley's teachings because doing so would provide Dean/McMillan's system with the ability to provide a more flexible digital rights management system, as suggested by Raley [0021].

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dean and McMillan, view of US 7603318 B1 - hereinafter "Colosso".

With respect to claims 3, 10 and 17, Dean does not explicitly teach,
wherein the first licensing functionality and the second licensing functionality relate to two licensing topologies. 
However, in analogous art for licensing, Colosso teaches:
"FIG. 2 is a diagram illustrating use of a graphical user interface 250 to provide a respective customer with license distribution options according to embodiments herein." (col. 8:18-20; Fig. 2
menu 215 indicates (by respective column headings) that the software licenses can be "hosted in-house," "hosted off-site," or hosted by "serial number only." The user 108 can prompt display of menu 215 and corresponding selectable commands by clicking on the entry "SELECT METHOD."" (col. 8:65-9:5; Fig. 2)
"In the present example as shown in graphical user interface 250 of FIG. 2, the user 108 can click on the entry "MIXED MANAGEMENT HOSTING" in menu 215 to specify that the software licenses associated with the order 151 (FIG. 1) shall be apportioned for distribution by multiple server sources." (col. 9:31-36)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dean and McMillan with Colosso's teachings because doing so would provide Dean/McMillan 's system with the ability to facilitate the distribution of software licenses, as suggested by Colosso (col. 16:38-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.